DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/23/21. As directed by the amendment: claims 1, 5-10 and 12 have been amended, claim 2 has been canceled, and new claims 13-15 have been added. Thus, claims 1 and 3-15 are presently pending in the application.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites reference number “12” in line 7, which should be in parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner et al. (2013/0220317) in view of Meckes et al. (2003/0196707), Wilkinson et al. (2014/0137859) and McNeirney (2005/0257790).
Regarding claim 1, in fig. 1 Rittner discloses an emergency oxygen supply for passengers in an aircraft, with an oxygen source 10 and with a plurality of pulse breathing masks (50a, 50b, 50c) which are connected to the oxygen source via conduits (21, 31, 41a-c, 51a-c), with an auxiliary conduit (61a and 61b) which connects the oxygen source 10 to the plurality of breathing masks whilst bypassing the individual shut-off valves and which in each case is connected to the respective pulse breathing mask themselves, wherein the auxiliary conduit is connected to the oxygen source via a central shut-off valve 60 which is switched to open in the non-actuated condition ([0038] when pressure is below a predetermined pressure), but is silent regarding an individual shut-off valve which in the non-actuated condition is switched to block is provided in each conduit to one of the plurality of breathing masks, with an impulse breathing control for actuating each individual shut-off valve. However, in fig. 1 Meckes teaches an individual shut-off valve 82 which in the non-actuated condition is switched to block is provided in each conduit to a breathing mask [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify 
Regarding claim 3, the modified Rittner discloses that which the individual shut-off valves are on/off valves (82, [0016] Meckes, [0068] Wilkinson).
Regarding claim 6, the modified Rittner discloses a nozzle (40a-40c) is preferably arranged downstream of each shut-off valve seen in a flow direction (Fig. 1, Meckes).
Regarding claim 7, the modified Rittner discloses a pressure sensor (194 Wilkinson) for detecting an inhalation phase is assigned to each breathing mask and is electrically and/or data-connected to the impulse breathing control ([0068] Wilkinson).
Regarding claim 11, the modified Rittner discloses an aircraft with an emergency oxygen supply according to claim 1 (abstract, Rittner).
Regarding claim 12, the modified Rittner discloses that the central shut-off valve is activated to block in normal emergency operation as long as an electricity supply or emergency electricity supply exists (when pressure is below a threshold, Rittner), wherein in normal emergency operation, the individual shut-off valves of the activated pulse breathing masks are controlled by the associated impulse breathing control ([0068] Wilkinson).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson and McNeirney, as applied to claim 1 above in further view of Gray (4,449,524).
Regarding claim 4, the modified Rittner is silent regarding that a flow reducer is arranged upstream or downstream of the central shut-off valve. However, in fig. 2 Gray 
Regarding claim 5, the modified Rittner discloses that the flow reducer is a nozzle (orifice 36, Gray) which is preferably arranged downstream of the central shut-off valve seen in the through-flow direction (Fig. 2, Gray).
Regarding claim 9, the modified Rittner is silent regarding that the oxygen source is formed by at least compressed oxygen bottle with a pressure reduction valve which is arranged downstream. However, Cannon teaches a compressed oxygen bottle 38 with a pressure reduction valve 40 which is arranged downstream. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s oxygen concentrator with a compressed oxygen bottle and downstream pressure reduction valve, as taught by Cannon, for the purpose of providing an alternate oxygen source having the predictable results of providing oxygen to a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson and McNeirney, as applied to claim 1 above in further view of Cannon (7,588,032).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson and McNeirney, as applied to claim 1 above in further view of Kawashima et al. (2015/0141887).
Regarding claim 10, the modified Rittner is silent regarding that the central shut-off valve is designed as a self-holding impulse-controlled magnet valve. However, Kawashima teaches a self-holding impulse-controlled magnet valve ([0007] “The first electromagnetic valves are self-holding electromagnetic valves that maintain either the first or second position assumed thereby when a supply voltage to the first electromagnetic valves drops below a given value even after the supply voltage to the first electromagnetic valves has dropped below the given value”). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s electromagnetically actuated valve that is currentless in the non-actuated condition with a self-holding impulse-controlled magnet valve that is .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson, McNeirney and Kawashima, as applied to claim 10 above in further view of Cannon (7,588,032).
Regarding claim 13, the modified Rittner discloses that the impulse breathing control is electrically and/or data-connected to a pressure sensor (194 Wilkinson), but is silent regarding that the pressure sensor detects the cabin pressure. However, Cannon teaches individual shut-off valves 24 that are actuated based on a user’s breathing (Col. 5, ll. 40-43) as well as cabin pressure (Col. 3, ll. 51-64). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s individual shut-off valves with the addition of cabin pressure sensors, as taught by Cannon, for the purpose of providing an appropriate amount of oxygen depending on cabin pressure. 
Regarding claim 15, the modified Rittner is silent regarding that the oxygen source is formed by at least compressed oxygen bottle with a pressure reduction valve .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson, McNeirney, Cannon and Kawashima, as applied to claim 13 above in further view of Gray (4,449,524).
Regarding claim 14, the modified Rittner is silent regarding that a flow reducer is arranged upstream or downstream of the central shut-off valve. However, in fig. 2 Gray teaches an oxygen supply system in which a bypass flow reducer 36 is arranged downstream of the central shut-off valve 34 (Col. 4, ll. 48-54). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s central shut-off valve with a flow reducer downstream of the central shut-off valve, as taught by Wilkinson, for the purpose of providing further flow adjustment.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. Applicant argued that the current references do not teach the claimed limitations. Examiner disagrees as evidenced by the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785